            Case 1:18-cv-09936-LGS Document 288 Filed 06/17/20 Page 1 of 1
                                              AJ K. PA EL
                          501 North Capitol Avenue, Apt. 2114-D, Indianapolis, IN 46204
                                      rajp2010@gmail.com | 317-450-6651

June 16, 2020

Clerk of the Court                                          Clerk of the Court
Court of Appeal for the Second Circuit                      Southern District of New York
Thurgood Marshall U.S. Courthouse                           Daniel Patrick Moynihan U.S Courthouse
40 Foley Square                                             500 Pearl Street
New York, NY 10007                                          New York, NY 10007
Case No: 20-1706                                            Case No. 1:18-cv-09936-LGS

RE: Intervenor Patel s Change of Address


Respective Clerk of Court,

Starting Wednesday, July 1, 2020, my mailing address will be changed from the one written in the
header of this page, which is also the one on file with your office, to the one below:

                                       1239 Spring Lake Drive
                                       Brownsburg, IN 46112

Doe . The Tr mp Corp. (20-1706) (2d Cir. ____); Doe e al. . The Tr mp Corpora ion e al. (1:18-cv-
09936-LGS) (S.D.N.Y. ____). I have scheduled mail forwarding with the United States Postal Service.


Respectfully submitted,




Raj Patel (Pro e)




k
